Title: The Commissioners to Gabriel de Sartine, 27 September 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Sir
      Passi September 27. 1778
     
     We have received the Letter which your Excellency did Us the Honour to write to Us on the 21 instant, relative to the Isabella, retaken from a Guernsey Privateer, by Captain McNeil in the General Mifflin.
     As it is extreamly probable that the Compte D’Estaing has retaken several American Vessells from the English, We shall no dout Soon have Intelligence, what has been done in those Cases.
     We have advised Captain McNeil, to have one Third of the Produce of the Isabella in the Hands of such public officer as your Excellency, shall point out, to be repaid to him or restored to the original Proprietor of the Isabella hereafter, according to the Rule which shall be adopted by the two Nations, and to this Captain McNeil has agreed. We have the Honour to be Captain McNeil will have the Honour to deliver this Letter to your Excellency, and is ready to give your Excellency any assurance you may require of him, and to take the Charge of your Dispatches respecting this Affair, if your Excellency is disposed to do him the Honour to entrust them to his Care.
    